Citation Nr: 0610398	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-37 277	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1961 to July 1965.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which granted the veteran's claim for service connection 
for asbestosis and assigned an initial 0 percent (i.e., 
noncompensable) rating.  He appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

Unfortunately, however, because further development of the 
evidence is needed before the Board can make a decision, this 
appeal is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the Veterans Claims Assistance Act (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim - including the degree of 
disability and the effective date of an award.  
Dingess/Hartman  v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755, at *8 (Vet. App. March 6, 2003).

In a September 2002 VCAA letter, the RO provided the veteran 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection for asbestosis 
(since granted), but he was not provided notice of the type 
of evidence necessary to establish a rating or effective date 
for this disability.  Since the question as to the 
appropriate disability rating is involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which informs 
the veteran about a disability rating and an effective date 
for the award of benefits, and also includes an explanation 
as to the type of evidence that is needed to establish both a 
disability rating and an effective date.

In addition, the veteran stated that he has received 
treatment for asbestosis from Dr. Christiani (see VA Form 21-
526 and June 2003 letter).  Although he submitted an 
authorization form so that his records could be obtained from 
this doctor (see VA Form 21-4142, signed in June 2002), it 
does not appear the RO has made an attempt to do so.  So on 
remand, an attempt should be made to obtain these additional 
records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 
3.159(c)(1).

Furthermore, since the last VA examination was in September 
2002, over 31/2 years ago, and the veteran claims that his 
condition has worsened during the many months since, another 
examination is needed to adequately assess the current 
severity of his disability.  See 38 U.S.C.A. § 5103A(d); 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (examination 
conducted about two years before the Board's decision was too 
remote to be a contemporaneous examination where appellant 
had presented evidence indicating there had been a material 
change in his condition and that his current rating was 
insufficient).

Accordingly, this case is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures as specified in 
Dingess v. Nicholson are satisfied.  See 
Dingess, 2006 WL 519755.  VCAA notice 
consistent with Dingess must apply to all 
five elements of a service connection 
claim.  Those five elements include:  1) 
veteran status; 
2) existence of a disability; 3) a 
connection between the veteran's service 
and the disability; 4) degree of 
disability; and 5) effective date of the 
disability.  

2.  Request all private treatment records from 
Dr. Christiani.  If necessary, this may 
involve requesting that the veteran complete 
and return another release (VA Form 21-4142) 
to obtain these confidential medical treatment 
records.  If the request for private treatment 
records is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2); 
38 C.F.R. § 3.159(e).  

3.  Schedule the veteran for a VA 
pulmonary examination to determine the 
current severity of his service-connected 
asbestosis.  

All necessary testing should be done, 
including a pulmonary function test (PFT) 
and any other appropriate procedure.  The 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The results of the PFT should be recorded 
in the appropriate manner for rating 
purposes, to include:  
a) the percentage of predicted forced 
vital capacity (FVC); and b) the 
percentage of predicted diffusion 
capacity of carbon monoxide, single 
breath (DLCO (SB)).  The examiner should 
also determine whether the veteran has:  
c) cor pulmonale (right heart failure), 
d) pulmonary hypertension, e) a 
requirement of outpatient oxygen therapy, 
and f) the maximum exercise capacity as 
measured by oxygen consumption 
(ml/kg/min) with cardiac or respiratory 
limitation.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

The claims folder is to be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  A copy of 
this remand should also be provided.  

If an opinion cannot be rendered in 
response to these questions, please 
explain why this is not possible or 
feasible.

4.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If it is not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





